IN THE
                          TENTH COURT OF APPEALS

                                No. 10-14-00123-CR

NOAH MANUERE,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                          From the County Court at Law
                             Navarro County, Texas
                           Trial Court No. C-34902-CR


                           MEMORANDUM OPINION

         Appellant Noah Manuere was found guilty of the offense of continuous sexual

abuse of a child and received a life sentence. Appellant’s appointed appellate counsel

has filed a motion to withdraw and an Anders brief, asserting that he has diligently

reviewed the appellate record and that, in his opinion, the appeal is frivolous. See

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).   Although

informed of his right to do so, Appellant did not file a pro se response to the Anders

brief.
       In an Anders case, we must, “after a full examination of all the proceedings, []

decide whether the case is wholly frivolous.” Id. at 744, 87 S.Ct. at 1400; accord Stafford v.

State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is “wholly frivolous” or

“without merit” when it “lacks any basis in law or fact.” McCoy v. Court of Appeals, 486
U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440 (1988).

       We have conducted an independent review of the record, and because we find

this appeal to be wholly frivolous, we affirm the judgment.              We grant appointed

counsel’s    amended    motion    to   withdraw     from    representation    of   Appellant.

Notwithstanding this grant, appointed counsel must send Appellant a copy of our

decision, notify him of his right to file a pro se petition for discretionary review, and

send this Court a letter certifying counsel’s compliance with Texas Rule of Appellate

Procedure 48.4. TEX. R. APP. P. 48.4; see also Ex parte Owens, 206 S.W.3d 670, 673-74 (Tex.

Crim. App. 2006).




                                                   REX D. DAVIS
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Chief Justice Gray concurs with a note)*
Affirmed
Opinion delivered and filed January 15, 2015
Do not publish
[CRPM]




Manuere v. State                                                                        Page 2
       *(Chief Justice Gray concurs in the judgment to the extent it affirms the trial
court’s judgment. A separate opinion will not issue.)




Manuere v. State                                                                Page 3